Citation Nr: 0619524	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for shin splints, 
claimed as leg pain, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In her February 2004 substantive appeal, the veteran 
requested a hearing before the Board at the RO.  She withdrew 
this request in March 2006.

In February 2004, the veteran requested to open a claim for 
bilateral compartmental syndrome.  The Board refers this 
issue to the RO for appropriate development.  


FINDINGS OF FACT

Manifestations of the veteran's shin splints, claimed as leg 
pain, include subjective complaints of bilateral lower leg 
pain and fatigue


CONCLUSION OF LAW

The criteria for a compensable evaluation for shin splints, 
claimed as leg pain, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5022, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, the currently appealed September 2003 RO decision 
actually established service connection for shin splints.  As 
such, the failure to initially provide her with information 
regarding how to establish service connection for this 
disability was obviously harmless.  Regarding the initial 
evaluation assigned for the service-connected shin splints, a 
December 2003 statement of the case essentially informed her 
of the evidence necessary to establish a higher initial 
evaluation for the service-connected shin splints and 
essentially requested that she provide any medical evidence 
in her possession that pertained to this claim.  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for an initial 
compensable rating for shin splints, and as such any 
questions as to the appropriate effective date for same is 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records, VA medical records, and private medical records have 
been obtained from every source identified by the veteran and 
are associated with the claims folder.  As the veteran was 
provided VA examinations in August 2003, August 2004, and May 
2005, the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The regulations do not give 
past medical reports precedence over the current medical 
findings.  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. See 38 C.F.R. § 4.20.  

In September 2003, the RO granted service connection for shin 
splints, claimed as leg pain, and assigned a rating under 
Diagnostic Code 5262-5022.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5022, 5262 (2005).  Diagnostic Code 5022, 
periostitis, is to be rated as degenerative arthritis based 
on limitation of motion of the affected parts.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
When there is arthritis and at least some limitation of 
motion, but the limited motion would be noncompensable under 
a limitation of motion code, a 10 percent rating may be 
assigned for each major affected joint.  Id.

For the tibia and fibula, limitation of motion is rated under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion 
of the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating; malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent rating; malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent rating; and 
nonunion of the tibia or fibula, with loose motion and 
requiring a brace, warrants a 40 percent rating.  The 
veteran's leg disability should also be examined under 
Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg) to determine 
whether a compensable rating is warranted.  

In addition, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability, incoordination restricted or excessive movement 
of the joint, or pain on movement.   

Because the competent medical evidence of record shows no 
objective evidence of disability, an initial compensable 
rating is not warranted.  In May 2005, a VA examiner 
diagnosed the veteran as having no pathology of the lower 
legs or joint and stated the veteran's complaints were more 
likely than not secondary to morbid obesity and 
deconditioning and were out of proportion to any objective 
findings.  The examiner's report does not find malunion of 
the tibia and fibula required for a compensable rating under 
Diagnostic Code 5262.  This report explicitly cites x-ray 
evidence from May 2005 finding the veteran's bilateral tibia 
and fibula to be normal.  Also mentioned are an August 2003 
x-ray showing no significant bone pathology bilaterally and a 
limited bone scan from January 2002 showing no evidence of 
shin splints or stress fractures.  

Nor does the medical evidence demonstrate an ankle or knee 
disability required for a compensable rating under Diagnostic 
Codes 5260 through 5262.  For all range of motion testing, 
both active and passive ranges of motion were identical, and 
there was no pain with motion.  Knee flexion was 115 degrees 
in both legs and was limited by thigh girth, and extension 
was full in both legs.  (To be compensable under Diagnostic 
Code 5260, the veteran's flexion would have to be limited to 
60 degrees or less, and to be compensable under Diagnostic 
Code 5261, the veteran's extension would have to be limited 
to 5 degrees or more.)  Neither leg had varus or valgus 
motion in neutral position or in 30 degrees of flexion.  
Lachman's test and anterior and posterior drawer tests were 
normal bilaterally.  McMurray's test was negative 
bilaterally.  Ankle dorsiflexion was 20 degrees bilaterally, 
and plantar flexion was 55 degrees bilaterally.  There was no 
ankylosis and no constitutional signs consistent with 
inflammatory arthritis.  Nor was there x-ray evidence of 
degenerative arthritis to justify a compensable rating under 
Diagnostic Code 5003.   

In May 2005, the VA examiner found the veteran to be well-
nourished, well-developed, and in no apparent distress.  
There was also no objective evidence of pain.  Neither calf 
had tension consistent with elevated pressure.  The veteran's 
gait was unremarkable on walking normally, on her toes, on 
her heels, in inversion, or in eversion.  She could duck walk 
and do deep knee bends with no difficulty.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  These results are 
consistent with private and VA medical records from between 
May 2002 and June 2004, which list the veteran's condition as 
lower extremity pain of uncertain etiology and provide no 
objective symptoms of disability.

With regard to the provisions of 38 C.F.R. § 4.40 and 4.45, 
there was no painful motion at any point during the May 2005 
examination, nor were any physiological or psychological 
signs of pain exhibited during the examination.  The veteran 
only complained of pain during a gait in inversion but still 
showed no objective signs of pain.  The examiner determined 
that, during a flare-up or following repetitive use, the 
veteran would be additionally limited by pain but not by 
weakened movement, excess fatigability, endurance, or 
incoordination.  There was no functional limitation on 
standing or walking, and there were no callosities, 
breakdown, or abnormal shoe wear pattern to indicate abnormal 
weight bearing.  These observations are inconsistent with 
those contained in the August 2004 VA examination report, 
which suggests that repetitive use does increase the 
veteran's aching, pain, soreness, tenderness, and 
fatigability in both shins.  

Because the veteran was pregnant, however, the August 2004 
examination was incomplete.  The August 2004 discussion of 
the Deluca factors appears in the veteran's medical history 
rather than in the physical examination section, making it 
uncertain whether they were the examiner's own comments or 
were mere recitation of the veteran's claims file.  Nor did 
the examiner provide a rationale for these comments, and he 
did not explain whether the noted effects with repetitive use 
were caused by the veteran's disability, her pregnancy, her 
weight, or another factor.  In addition, the May 2005 VA 
examination was scheduled with the express purpose of 
addressing the limitations of the August 2004 examination.  
The May 2005 examination report contains a thorough review of 
the veteran's medical history, an in-depth discussion of the 
physical examination, and a detailed report of the veteran's 
condition that specifically addresses the factors used by VA 
to evaluate disability levels.  The Board thus finds the May 
2005 examination to be much more probative to the issue at 
hand and, therefore, concludes that compensation is not 
warranted under §§ 4.40 and 4.45.  




ORDER

Entitlement to a compensable evaluation for shin splints, 
claimed as leg pain, on appeal from the initial grant of 
service connection, is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


